Case 2:17-cv-05899-JTM-DMD Document 207-23 Filed 01/22/19 Page 1 of 2




                          EXHIBIT 23
      Case 2:17-cv-05899-JTM-DMD Document 207-23 Filed 01/22/19 Page 2 of 2


From:           Ivy Wang
To:             E. Colin Thompson; Blanchard, Charles; Ethan J. Loeb; Allison C. Doucette; Becker, Walter; Stephen Marx; Gary
                Bizal; "Stephen Haedicke"
Cc:             Brian Highsmith; Caren Short; Charles Delbaum (cdelbaum@nclc.org); Feldsherov, Ilya;
                Martha.Ferson@wilmerhale.com; Ryanne Perio; Samuel Brooke; Sara Zampierin; William Roth
Subject:        Egana v. Blair"s Bail Bonds, et al.
Date:           Wednesday, November 14, 2018 9:17:06 AM


Counsel:
 
We are looking to notice depositions for Marcel Compass and A2i’s 30(b)(6) representative on
consecutive dates between December 17-21.  Can you please inquire with your clients about their
December availability? If December 17-21 does not work, please let us know what other December
dates would.
 
A2i counsel—we will be sending you a list of topics for the 30(b)(6) deposition later this week.
 
 
Thank you,
 
 
Ivy Wang
Senior Staff Attorney – Economic Justice Project
Southern Poverty Law Center
504.228.7279
ivy.wang@splcenter.org
*Admitted in Louisiana
 
 
